The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney H. Christian Bode's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.



                                                  Pickering
                                                           Plaeget (AY
                                                                    '        , C.J.




                                                                                J.
                                                  Gibtbons


                                                                uge-4,c      , J.
                                                  Hardesty


                                                   p,
                                                  Parraguirre


                                                                                J.




                                                                                J.




                                                                                J.
                                                  Saitta




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     H. Christian Bode
                     Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A